Case: 16-10432   Date Filed: 08/24/2017   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                     ________________________

                           No. 16-10432
                     ________________________

              D.C. Docket No. 2:15-cr-00112-CDL-SRW-1

UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,



                                 versus



JEFFREY ALAN NURSEY,

                                                       Defendant - Appellant.

                     ________________________

                           No. 16-10466
                     ________________________

              D.C. Docket No. 2:13-cr-00027-CDL-WC-2



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,
               Case: 16-10432       Date Filed: 08/24/2017     Page: 2 of 3




                                          versus



JEFFREY ALAN NURSEY,

                                                                  Defendant - Appellant.

                             ________________________

                    Appeals from the United States District Court
                        for the Middle District of Alabama
                           ________________________

                                    (August 24, 2017)

Before WILSON and NEWSOM, Circuit Judges, and MORENO, ∗ District Judge.

PER CURIAM:

       In these consolidated appeals, Jeffrey Alan Nursey appeals his conviction for

retaliating against a witness who provided to law enforcement truthful information

relating to the commission of a federal crime, in violation of 18 U.S.C. §1513(e).

He also appeals the district court’s revocation of his probation for a prior

conviction due to the commission of the instant retaliation offense. 1

       Nursey makes three arguments on appeal regarding his retaliation

conviction. First, Nursey argues that the statute under which he was convicted, 18

∗
  Honorable Federico A. Moreno, United States District Judge for the Southern District of
Florida, sitting by designation.
1
  We granted Nursey’s motion to consolidate his two appeals. In case number 16-10432, Nursey
appeals his §1513(e) conviction. And in case number 16-10466, Nursey appeals his probation
revocation.
                                             2
                Case: 16-10432       Date Filed: 08/24/2017       Page: 3 of 3


U.S.C. § 1513(e), is unconstitutionally void for vagueness because the statute fails

to notify citizens and law enforcement of what constitutes conduct that

“interfere[s] with” the witness’s employment or livelihood or otherwise “harm[s]”

the witness. Second, he argues that the evidence was insufficient to prove either

that the witness here, Michael Passinaeu, suffered any harm to his employment,

personal life, or otherwise, or that the information Passinaeu provided to law

enforcement was truthful. Third, Nursey argues that the district court erred in

charging the jury only with the pattern beyond-a-reasonable-doubt instruction

without also providing his requested instruction—telling jurors that they cannot

convict on mere “speculation” of guilt. 2

       But after a careful consideration of both the record and the parties’ briefs,

and having had the benefit of oral argument, we find no reversible error as to any

of these issues. Therefore, we affirm.

       AFFIRMED.




2
  Finally, provided we do not reverse Nursey’s retaliation conviction, Nursey’s attorney argues
that the probation revocation appeal appears to be meritless, citing Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).
                                                3